Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-20 are cancelled.
Claims 21-39 are new.
Claims 21-39 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite subject matter within a statutory category as a process (claims 32-39) and machine (claims 21-31).  The claims recite providing exercise instructions to a user, which is a certain method of organizing a human activity.  This judicial exception is not integrated into a practical application because the claims are directed to users receiving workout information, which is a mental process.  
These steps of “receiving a selection of one of the plurality of exercise routine options”, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the “display interface” language, a user can observe an exercise routines provided and choose one in their mind, therefore, the context of this claim encompasses a mental process of the user.  If a 
These steps of “display an exercise routine”, “receive workout data of a user”, “display workout data of the user”, and “transmit the workout data of the user”, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a fundamental economic practice (e.g. similar to managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions)) – in this case the present claims are directed towards providing workout instructions to a user and managing the workout of a user.).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 and 34, reciting particular aspects of different types of workout routines, which may be performed in the mind with a user knowing types of exercises but for recitation of generic computer components; such as claims 25-29 and 37-39, reciting progress comparison with another user’s workout data, which may be evaluated in the mind but for recitation of generic computer components, such as claim 30, reciting progress comparison of the user over time, which may be evaluated in the mind, but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of display a plurality of exercise routine options, display an exercise routine corresponding to the selected one of exercise routine options, receive workout data from at least one sensor, visually display the workout data, and transmit the workout data of the user amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 14 providing commercially available displays (i.e. LCD, a plasma display, FED, SED, etc.; pg. 12 of the specification providing commercially available memories (i.e. RAM, ROM, flash drive, memory card, etc.); on pg. 12 of the specification providing the usage of a processor in its basic capability of storing, analyzing, and displaying information; ; pg. 6 of the specification provides commercially available sensors used in its generic capability of sensing information and transmitted to a computer; and pg. 12 of the specification provides using generic computers (i.e. laptop, personal computer, etc.) using a network communication device (pg. 8) to transmit information. The network communication device on pg. 8 of the specification is simply using commercially available networks (i.e. LAN, WAN, internet, etc.) to perform generic computing capability, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receive a selection of…exercise routine options” and “receive workout data of a user” amounts to mere data gathering, recitation of “visually display the workout data” amounts to selecting a particular data source or type of data to be manipulated, recitation of “transmit the workout data” amounts to insignificant application, see MPEP 2106.05(g))
claims 23-24, 31, and 35-36, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:
Receiving or transmitting data over a network, e.g. see Symantec, MPEP 2106.05(d)(II)(i) – similarly, the current invention receives workout routines and workout data over network and transmitted to a host server over a network;
Electronic recordkeeping, e.g. see Alice Corp., MPEP 2106.05(d)(II)(iii) – similarly, the current invention displays and contains in the host server the workout data;
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a claims 25-29 and 37-39, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving and storing workout data of themselves and other users, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing workout data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); display stored workout data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 21-39 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-26 and 29-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenberg (U.S. Publication No. 2008/0090703).
As per claim 21, Rosenberg teaches a personal mobile device comprising: 
-a display interface (Rosenberg: para. 35);
-a non-transitory memory configured to store computer-executable instructions (Rosenberg: para. 38); and
-a processor that executes the computer-executable instructions (Rosenberg: para. 34) to at least:
	-display a plurality of exercise routine options on the display interface, wherein data associated with the plurality of exercise routine options are stored on a host server (Rosenberg: para. 10; ;
	-receive a selection of one of the plurality of exercise routine options via the display interface (Rosenberg: para. 42; Select an exercise regimen from the memory.);
	-display an exercise routine corresponding to the selected one of the plurality of exercise routine options on the display interface, wherein the exercise routine comprises at least one of: tactile instructions, audio instructions, or video instructions (Rosenberg: para. 47; para. 70; para. 83; Provide guidance regarding exercises.);
	-receive workout data of a user from at least one sensor in wired or wireless communication with the personal mobile device when the user performs the exercise routine (Rosenberg: para. 72-73; para. 75; The sensor unit receives workout information and transmitted to the personal computing device.);
(Rosenberg: para. 75-76; The portable computing device processes the output signals from the motion sensor and maintain a cumulative count of the exercise activity.); and 
-transmit the workout data of the user to the host server in real-time when the user performs the exercise routine (Rosenberg: para. 40; Exercise performance data is stored on a remote server.).
As per claim 22, the device of claim 21 is as described.  Rosenberg further teaches wherein the plurality of exercise routine options comprise exercise routines to be performed with at least one of: an aerobic exercise machine, a bench press, one or more dumbbells, one or more medicine balls, one or more free weights, or a controlled weight machine (Rosenberg: para. 31).
As per claim 23, the device of claim 21 is as described.  Rosenberg further teaches wherein the workout data of the user is at least one of: speed of the user, distance travelled of the user, heart rate of the user, calories burned by the user, wattage produced by the user, or number of revolutions of an exercise machine by the user (Rosenberg: para. 106-107).
As per claim 24, the device of claim 21 is as described.  Rosenberg further teaches wherein the at least one sensor is at least one of: a heart rate sensor, a pressure sensor, an accelerometer, or a tension senor (Rosenberg: para. 45).
As per claim 25, the device of claim 21 is as described.  Rosenberg further teaches wherein the workout data of the user is displayed on the display interface with at least one stored workout data for the exercise routine for progress comparison (Rosenberg: para. 98-100).
As per claim 26, the device of claim 25 is as described.  Rosenberg further wherein the stored workout data is previous data for the user (Rosenberg: para. 100)
As per claim 30, the device of claim 21 is as described.  Rosenberg further teaches wherein the processor further executes the computer-executable instructions to: display stored workout data of the user on the display interface to track the user’s exercise performance over time (Rosenberg: para. 100; figure 7A-7B).
As per claim 31, the device of claim 21 is as described.  Rosenberg further teaches wherein the exercise routine comprises media, wherein the media comprises at least one of: audio media or video media (Rosenberg: para. 38).
Claim 32 recites substantially similar limitations as those already addressed in claim 21, and, as such, are rejected for similar reasons as given above.
Claim 33 recites substantially similar limitations as those already addressed in claim 30, and, as such, are rejected for similar reasons as given above.
Claims 34-37 recites substantially similar limitations as those already addressed in claims 22-25, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg (U.S. Publication No. 2008/0090703) in view of Sasaki (U.S. Publication No. 2012/0214644).
As per claim 26, the device of claim 25 is as described.  Rosenberg does not explicitly teach the following, however, Sasaki teaches wherein the stored workout data is associated with another user at a remote location (Sasaki: para. 48-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a stored workout of other users as taught by Sasaki within the system of Rosenberg.  As in Rosenberg, it is within the capabilities of one of ordinary skill in the art to include stored workouts from different users as taught by Sasaki to Rosenberg’s system of creating a personalized exercise regimen.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 27, the device of claim 26 is as described.  Rosenberg does not explicitly teach the following, however, Sasaki teaches wherein the stored workout data is associated with another personal mobile device of the other user (Sasaki: para. 151).
It would have been obvious to one of ordinary still in the art to include in the system of exercise regimen creation and tracking of Rosenberg the ability to provide a stored workout against reference data from other users on a portable device as taught by Sasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely 
As per claim 28, the device of claim 26 is as described.  Rosenberg does not explicitly teach the following, however, Sasaki teaches wherein the stored workout data is associated with a personal mobile device of the other user (Sasaki: para. 151; figure 9A-9B).
The motivation to combine the teachings is same as claim 27.
Claims 38-39 recites substantially similar limitations as those already addressed in claims 26 and 28, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626